DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 1 recites the limitations "the entirety" and “the vicinity”.  
The claim 1 recitation of “each pair of the local diffractive structure and the local mirror structure adjacent to the local diffractive structure forms one local structure” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 1 and 3 recitations of “normal” are unclear, as it is unknown whether this is used to express a condition of being “ordinary” or instead, a condition of being angled at 90 degrees from another object.
The claim 1 recitation of “the inclined mirror” is unclear, as the claim earlier recites “a plurality of aligned inclined mirrors”.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 1 recitation of “an azimuth direction of a normal vector of the inclined mirror in the local mirror structure and an azimuth direction of a grating vector of the local diffractive structure are similar within the local structure so that the local mirror structure is coupled to the local diffractive structure” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 1 recitation of “the local diffractive structure and the local mirror structure coupled to the local diffractive structure are separated” is unclear.  Are the respective structures “coupled” together or “separated” from each other?  Please review/revise/clarify.
The claim 7 recitation of “the diffractive area is a plurality of discrete diffractive areas” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 8 recitation of “the smaller a distance between a diffractive area and an outline of the refractive mirror area, the smaller the area of that diffractive area” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 2, 4-6 and 9 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-9 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0128600 to Tompkin et al. (“Tompkin”).
	Regarding claim 1, Tompkin anticipates an optical structure (e.g. projection element 2, as shown in figs. 1-2), comprising: i) an embossed (para. 43) layer (e.g. replication layer 22) having an embossed (para. 43) face (e.g. lower surface, as shown in fig. 2) including a recording area (e.g. zones 25-26, together), the recording area (25 and 26, together) including (fig. 2) an embossed recording body (e.g. combination of layers 22-24, together, as shown in fig. 2) having an uneven structure (fig. 2); and ii) a light reflecting (para. 45 and claim 18) layer (e.g. partial metal layer 23) covering a part or the entirety of (fig. 2) the recording area (25 and 26, together), characterized in that 1) the recording area (25 and 26, together) includes a refractive mirror area (e.g. zones 25, alone, as discussed at para. 42) and a diffractive area (e.g. zones 26, alone, as discussed at para. 55) in the vicinity of (fig. 2) the refractive mirror area (25), 2) the refractive mirror area (25) includes a plurality (fig. 2) of aligned (fig. 2) inclined (e.g. inclined at an angle of 0 degrees) mirrors (e.g. flat surfaces of replication layer 22 within zones 25, as discussed at para. 42) constituting (fig. 2) the embossed recording body (22-24, together), 3) the diffractive area (26) has (fig. 2) a diffractive structure (e.g. surface structures 27), 4) the refractive mirror area (25) has a plurality (fig. 2) of local mirror structures (aforementioned flat surfaces of replication layer 22 within zones 25), 5) the diffractive area (26) has a plurality (fig. 2) of local diffractive structures (27), 6) each pair of the local diffractive structure (27) and the local mirror structure (aforementioned flat surfaces of replication layer 22 within zones 25) adjacent to (fig. 2) the local diffractive structure (27) forms one local structure (e.g. an instance of an aforementioned flat surface and surface structure 27, together, as shown in fig. 2), 7) an azimuth direction (para. 13 and claim 11) of a normal vector (see the rejection under 35 USC 112, set forth supra) of the inclined mirror (aforementioned flat surfaces of replication layer 22 within zones 25) in the local mirror structure (aforementioned flat surfaces of replication layer 22 within zones 25) and an azimuth direction of a grating vector of the local diffractive 
	Regarding claim 3, Tompkin anticipates the optical structure of claim 1, wherein an angle formed by the azimuth direction of the normal vector of the inclined mirror (aforementioned flat surfaces of replication layer 22 within zones 25) in the local mirror structure (aforementioned flat surfaces of replication layer 22 within zones 25) of the local structure (aforementioned instance of an aforementioned flat surface and surface structure 27, together) and the azimuth direction of the grating vector of the local diffractive structure (27) is 10 degrees or less (fig. 2).
	Regarding claim 5, Tompkin anticipates the optical structure of claim 1, wherein, in the recording area (25 and 26, together), the local mirror structures (aforementioned flat surfaces of replication layer 22 within zones 25) and the local diffractive structures (27) are arranged in a checkered pattern (fig. 2).
	Regarding claim 6, Tompkin anticipates the optical structure of claim 1, wherein a percentage of an area of the local diffractive structure (27) with respect to an area of the local structure (aforementioned instance of an aforementioned flat surface and surface structure 27, together) is 50% or less (fig. 2).

	Regarding claim 8, Tompkin anticipates the optical structure of claim 7, wherein, the smaller a distance between a diffractive area (26) and an outline of the refractive mirror area (25), the smaller the area of that diffractive area (26).
	Regarding claim 9, Tompkin anticipates the optical structure of claim 8, wherein the embossed face (aforementioned lower surface of replication layer 22) further includes a plurality of diffractive areas (e.g. areas of surface structures 27) located outside (fig. 2) the refractive mirror area (25) and along the outline of (fig. 2) the refractive mirror area (25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Tompkin.
	Regarding claim 2, Tompkin discloses the optical structure of claim 1, but does not disclose wherein a distance between centers of the local mirror structure (aforementioned flat surfaces of replication layer 22 within zones 25) and the local diffraction structure (27) is 10 micrometers or more and 100 micrometers or less.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen sizings will determine the ultimate optical effect yielded by the structure.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the aforementioned sizings, in order to provide the benefit of yielding a resultant optical effect as desired.
Regarding claim 4, Tompkin discloses the optical structure of claim 1, but does not disclose wherein i) each inclined mirror of the local mirror structure (aforementioned flat surfaces of replication layer 22 within zones 25) has a depth of 1 m or more, and ii) the diffractive structure (27) has a spatial frequency that is higher than 0 and equal to or lower than 114 lines/mm and a depth of 0.5 m or less.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen sizings/frequencies will determine the ultimate optical effect yielded by the structure.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the aforementioned sizings/frequencies, in order to provide the benefit of yielding a resultant optical effect as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637